         Case 1:17-cv-00789-PGG Document 122 Filed 07/13/21 Page 1 of 2




                                     Jeffrey A. Rothman
                                          Attorney at Law
                                      305 Broadway, Suite 100
                                       New York, NY 10007
                            Tel.: (212) 227-2980; Cell: (516) 455-6873
                                        Fax: (212) 591-6343
                                    rothman.jeffrey@gmail.com

                                                              July 13, 2021
                                         MEMO ENDORSED:
BY ECF
                                         The deadline for the joint pretrial order, motions in limine,
Honorable Paul G. Gardephe
United States District Judge             requested voir dire, and requests to charge is extended to
United States District Court             September 1, 2021. The deadline for responsive papers is
Southern District of New York            extended to September 8, 2021.
500 Pearl Street
New York, New York 10007

               Re: David Fernandez, et al., v. City of N.Y., et al.
                   17 CV 00789 (PGG)
Dear Judge Gardephe:                                                       Dated: July 15, 2021

       I am counsel for Plaintiffs in the above-captioned action. I write - jointly with opposing
counsel - to respectfully request that the deadlines for the joint pretrial order, motions in limine,
requested voir dire, and requests to charge (presently due on July 19, 2021) be extended to
September 13, 2021, and that the deadline for responsive papers (presently due July 26, 2021) be
extended to September 20, 2021. Your Honor set the current deadlines, as well as the trial date
of October 5, 2021, in an Order dated December 29, 2021 (docket # 120). The Court has not yet
scheduled any final pre-trial conference. The parties do not seek an adjournment of the trial.

        The parties have made significant progress on the joint pretrial order, but would greatly
appreciate more time to complete it and to prepare the other pre-trial submissions. This will also
allow the parties to make further efforts to see if the case can be settled before more time is
expended on the pre-trial submissions. Counsel for both parties are also enmeshed in involved
discovery in other cases, including a case they are litigating against each other, Luis Hernandez
v. United States of America, et al., 16 Civ. 6139 (JPC) (RWL). I additionally will be away in
Hawaii with my partner and young daughter from August 1-Sept. 2, 2021.
 Case 1:17-cv-00789-PGG Document 122 Filed 07/13/21 Page 2 of 2




The parties thank the Court for its consideration in this matter.


                                              Respectfully submitted,

                                                      /S/

                                              Jeffrey A. Rothman




                                          2
